Citation Nr: 1210491	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  04-25 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right leg disability, to include as secondary to a low back disorder.  

3.  Entitlement to service connection for a left leg disability, to include as secondary to a low back disorder.  

4.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides while in Vietnam.  


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2008, the Board denied the claims of entitlement to service connection for a low back disorder, a left leg disorder and a right leg disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in April 2011, the Court issued a decision vacating the October 2008 decision and remanding these matters back to the Board for further development and readjudication.  

In May 2009, the Board issued a decision denying the claim of entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides while in Vietnam.  The parties submitted a Joint Motion for Remand in October 2010, and the Court granted this motion in November 2010, vacating the Board's May 2009 decision and remanding this issue back to the Board for further development.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in Montgomery, Alabama in September 2006.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Low Back and Bilateral Leg Disorders

The Veteran contends that he is entitled to service connection for a low back disorder, as well as disorders of the legs, bilaterally, to include as secondary to his low back disorder.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran testified in September 2006 that while he was serving on a six month tour of duty in the Pacific, his ship encountered a typhoon.  The Veteran's hearing transcript notes that the Veteran served on the "U.S.S. Elaine," but a review of personnel documents demonstrate it was the "U.S.S. Lang."  The Veteran indicated that he was climbing a ladder during this storm and was thrown down, injuring his back.  He stated that upon return to San Diego, California, he sought treatment at the "Balboa Hospital."  

In a letter dated July 2007, the Veteran was asked to provide VA with an Authorization and Consent to Release Information form for the Balbo [sic] Hospital in San Diego, California.  The Veteran did not respond to this request, and the Board subsequently denied his claim in October 2008.  

In April 2011, the Court concluded that the Board erred by not obtaining these records before adjudicating the Veteran's claim.  Specifically, the Court noted that testimony from the Veteran, along with information found by the Secretary, suggested that "Balboa Hospital" was a term referring to the Naval Medical Center in San Diego, California.  VA may obtain, without authorization, records maintained at a Federal facility such as a Naval Hospital.  Therefore, records pertaining to the Veteran from the Naval Medical Center in San Diego, California, from September 1974 to June 1978, should be requested.  The Veteran testified in September 2006 that he injured his back during a typhoon in either 1976 or 1977 while on a six month tour of duty and that he received treatment upon returning to shore.  All records that are obtained, or any negative response, should be incorporated into the claims file.  

Furthermore, the Court concluded that failure to obtain ship logs from the U.S.S. Lang was in error, as this could provide evidence to substantiate the Veteran's reported in-service injury.  These records would also reveal precisely when the Veteran's ship returned to San Diego, California.  If necessary, this information could be used to further narrow down the time frame in which the Veteran would have sought treatment at the Naval Medical Center in San Diego, California.  As such, ship logs for the U.S.S. Lang for the period of the Veteran's active duty should be obtained and incorporated into the claims file. 

Diabetes Mellitus

The Veteran also contends that he is entitled to service connection for diabetes mellitus.  However, further evidentiary development is necessary on this issue before appellate review may proceed as well.  

The Veteran testified in September 2006 that he served in the waters off of Vietnam and that he stepped foot in the country on several occasions.  However, the Board denied the Veteran's claim in May 2009, noting that the preponderance of the evidence suggested that the Veteran did not in fact step foot in the Republic of Vietnam during the "Vietnam Era."  The Board noted that the Vietnam Era ended on May 7, 1975.  The Veteran's service treatment records revealed that he received dental care on Guam from April 21, 1975 to April 23, 1975.  Personnel records also revealed that there was a ceremony aboard the U.S.S. Lang on May 10, 1975 to commemorate crossing the equator.  The record notes that the ship was in route to Australia.  As such, the Board concluded that service connection for diabetes mellitus on the basis of presumed herbicide exposure was not warranted.  

According to the Joint Motion for Remand, additional attempts to obtain records relevant to the Veteran's claim must be made.  The evidence reflects that VA contacted the Naval Historical Center in May 2003, requesting that they furnish evidence of service in Vietnam.  In June 2003, VA received a response that the U.S.S. Lang did not submit a command history for the year 1975.  It was noted that further research should be conducted with the United States Armed Services Center for Unit Records Research (USASCURR).  The Joint Motion for Remand indicates that there is no evidence of VA attempting to obtain records from the USASCURR.  However, this assertion is inaccurate, as a communication from June 2003 clearly reflects that VA contacted USASCURR.  The record also reflects that VA requested records from an unknown Agency (presumed to be the National Personnel Records Center (NPRC)) in January 2004.  However, VA requested records pertaining to PTSD, which is not a claim submitted by the Veteran.  

In its argument to the Court, VA conceded that VA failed in its duty to assist by not attempting to obtain all relevant records until it was "reasonably certain that [the] records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, VA should again attempt to obtain records from the NPRC, USASCURR (now referred to as the U.S. Army & Joint Services Records Research Center (JSRRC)), the Naval Historical Center and any other Agency deemed necessary.  Attempts to obtain records confirming service in Vietnam should not cease until it is reasonably certain that further efforts would be futile due to the nonexistence of such records.  

In addition, the Veteran should be scheduled for a VA examination to determine the etiology of his diabetes mellitus and his claimed low back and leg disabilities.  While the Veteran may not meet the requirements for service connection on a presumptive basis, this does not prevent him from establishing service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, the Veteran has testified to setting foot in Vietnam.  The record also contains an opinion dated October 2003 from a private physician with the initials P.S.  According to Dr. S, it was his professional opinion that the Veteran's diagnosis of diabetes mellitus was consistent with exposure to herbicides such as Agent Orange.  This evidence at least suggests the possibility of a relationship between the Veteran's diabetes mellitus and military service, and as such, a VA examination is required.  

Furthermore, the Veteran has testified that he sustained a fall onboard ship during a typhoon in service.  He has also testified that he experiences symptoms that affect his back and legs.  The Veteran is competent to his current symptoms.  Again, the evidence suggests at least the possibility of a relationship between the Veteran's back and leg disabilities and active service, which requires a VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Naval Historical Center, the Joint Services Records Research Center (JSRRC) or any other Agency deemed necessary to locate ship logs for the U.S.S. Lang.  If possible, the RO should obtain records spanning from September 1974 to June 1978.  However, at a minimum, records from 1976 and 1977 must be obtained.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile.

2.  Contact the Naval Medical Center in San Diego, California and request all records pertaining to the Veteran for the period of time between September 1974 through June 1978.  All records that are received must be incorporated into the claims file.  If a negative response is received, this too should be documented in the claims file.  

3.  Contact the NPRC, the JSRRC, the Naval Historical Center, and any other Agency deemed necessary to locate records confirming service in Vietnam by the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile.

4.  After all the development requested in paragraphs 1 through 3 has been completed; make a formal finding as to two matters:
a) Is there evidence to show that it is at least as likely as not that the Veteran went on shore in Vietnam prior to May 7, 1975? 
b) Is there evidence to show that it is as least as likely as not that the U.S.S. Lang sailed through a typhoon while the Veteran served on board? 
A copy of these findings should be placed in the claims folder. 

5.  Only after all of the development requested in paragraphs 1 through 4 has been completed, the Veteran should then be scheduled for a VA examination before an appropriate specialist to determine the etiology of his diabetes mellitus.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  The finding as to the whether or not there is evidence to support the Veteran's contention to have stepped foot in Vietnam should also be noted.  The examiner is asked to consider all evidence of record, including the Veteran's contentions and the positive medical opinion of October 2003, and opine as to whether it is at least as likely as not that the Veteran's diabetes mellitus manifested during, or as a result of, active military service.  A complete rationale must be provided for all opinions offered.  If the examiner finds that they are unable to offer any part of this opinion without resort to speculation, the reasons and bases for this determination should be noted, and any evidence required to provide the opinion should be identified.

6.  Only after all of the development requested in paragraphs 1 through 4 has been completed, the Veteran should then be scheduled for a VA examination before an appropriate specialist to determine the presence and etiology of his claimed low back disability, right leg disability and left leg disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  The finding as to the whether or not there is evidence to support the Veteran's claim that he was aboard the U.S.S. Lang during a typhoon should also be noted.  After the completion of the record review and the physical examination, the examiner should provide the following opinions:
a) Does the Veteran have a current diagnosis of a low back disability or disabilities?  If so, list all current disabilities of the low back. 
b) Does the Veteran have a current diagnosis of a right leg disability or disabilities?  If so, list all current disabilities of the right leg. 
c) Does the Veteran have a current diagnosis of a left leg disability or disabilities?  If so, list all current disabilities of the left leg.
d) For each disability of the low back, right leg, or left leg that the examiner determines currently exists, the examiner is asked to consider all evidence of record, including the Veteran's contentions, and opine as to whether it is at least as likely as not that the these disabilities manifested during, or as a result of, active military service.  A complete rationale must be provided for all opinions offered.  If the examiner finds that they are unable to offer any part of this opinion without resort to speculation, the reasons and bases for this determination should be noted, and any evidence required to provide the opinion should be identified. 

7.  The AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



